Dear Mr. Elliott:
Your opinion request deals with Louisiana's new law licensing private investigators.  That law is contained in Act 245 of 1992, LSA-R.S. 37:3501-3525.  The question concerns portions of the act grandfathering as licensees, those persons in the business of private investigation at the time the act was passed.  Two sections of the act contain different time periods in which a license must be applied for.  You ask which provision is applicable.
The statutes in question state in pertinent part as follows:
R.S. 37:3507(D)
           "Every person covered by this Chapter within the state on August 21, 1992, shall have one hundred eighty days after the board is duly constituted to apply to the board for a license to operate".
You state that the board was duly constituted on November 16, 1992 and on that date the board voted to give applicants in the business 180 days from November 16, 1992 to apply for a license under the act.
The obvious benefit to any grandfather provision is that certain requirements need not be met, such as an examination. The above provision apparently is in conflict with LSA-R.S. 37:3510(D) which states in pertinent part as follows:
     "A qualified agency or company in existence on August 21, 1992, may be licensed without an examination, upon approval of the board, if application is made to the board before December 31, 1992."
Obviously December 31, 1992 is a shorter time period than 180 days from November 16, 1992, which would be mid May, 1993.
Your specific question is:
     Would the deadline for applications for grandfathering for licensing purposes of qualified agencies or companies be mandatory by December 31, 1992, or can that time for application be extended to 180 days from November 16, 1992 as provided for in R.S.  37:3507(D).
It is our opinion that the deadline for agencies or companies should be the same as that for "persons" under R.S. 37:3507(D). Under the definitions section of the act, R.S. 37:3503(6) "Person" means an individual, firm association, company, partnership, corporation, nonprofit organization, or other legal entity.
Clearly the term "person" of (6) includes an "agency or company" referred to in R.S. 37:3510(D).  Therefore, all those entities operating under coverage of Act 245 of 1992 as of August 21, 1992, have until 180 days from November 16, 1992 to apply for licensure from the new board.
Trusting the above answers your question, we remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI:JMR:lbw-0098e